Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 04/28/2022 have been fully considered.
The recitation in ¶55 of Mehring notes that noncompliance notifications can be sent to customers, which constitutes sending a communication to a customer in response to a noncompliance.
The Examiner agrees with Applicant’s sentiment regarding ¶61 of Mehring.
¶31 of Mehring discloses an “app” and Mehring further illustrates throughout the disclosure that customers can interact with the application, e.g. ¶55.
The claims do not recite different rules/results for different customers, therefore the argument is moot with respect to ¶58-59.
¶55 explicitly recites communications to a customer based on the occurrence of noncompliance, which constitutes a communication to a customer.
Applicant has argued that Daino is not applicable because it involves recalled products and that the teaching is overgeneralized. However, Daino discloses that it is known to automatically replace products which are deemed inviable. This is not an overgeneralization, but an accurate characterization of what Daino discloses. Recalled products are inviable products, and these products may be automatically replaced. Daino clearly evidences that automatic replacement of inviable items is known within the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Schlaak (US7983923).
Regarding claim 1, Mehring teaches a method for delivering one or more orders of goods to one or more customers using a plurality of environmentally controlled containers (Figure 3A), the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The method comprising:
Loading the plurality of containers with goods (¶58, Figure 3A);
After the loading, transporting the plurality of containers to one or more destinations (¶57-58);
Unloading the plurality of containers at the one or more destinations (¶57-58, it is a delivery service);
During the transporting, monitoring, via the associated temperature sensor, respective temperatures of the one or more containers (¶57-58, Figure 3);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, sending a communication to one or more of the customers whose orders were subject to the noncompliance (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Mehring does not teach wherein the communication requests an instruction on a disposition of the goods subject to the noncompliance.
However, Schlaak discloses that if items are subject to a noncompliance, customers can modify the orders, i.e. the customers can send an instruction on a disposition of goods subject to noncompliance (“If delivery due dates and quantities cannot be completely met, then an automatic confirmation of the supplier's new delivery schedule that only partially meets the due dates and quantities is sent (80) to the customer 30. In this case, customer 30 can modify the due dates and create a new delivery schedule that matches the supplier's confirmed schedule, or cancel the order.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the communication to be a request for instruction from the customer as to the disposition of the goods subject to the noncompliance in order to allow customers to set up a new order or to cancel the order if they wish based on the noncompliance.
Regarding claim 3, Mehring as modified teaches all of the limitations of claim 1, wherein
The monitoring comprises communicating via the radio to a handheld device (¶26, ¶58).
Regarding claim 4, Mehring as modified teaches all of the limitations of claim 1, wherein
The communication offers the customer a plurality of options (see rejection of claim 1, the customer can cancel or reschedule order per Mehring as modified).
Regarding claim 5, Mehring as modified teaches all of the limitations of claim 1, wherein
The sending comprises a serving sending to a customer application on a handheld device (¶31).
Regarding claim 6, Mehring as modified teaches all of the limitations of claim 1, further comprising
Determining a further action based on a nature of the noncompliance so that a given noncompliance results in different further actions for different customers (see rejection of claim 1, Mehring as modified offers cancellation or rescheduling, thereby one customer can cancel and one can reschedule).
Regarding claim 7, Mehring as modified teaches all of the limitations of claim 6, wherein
The determining of the further action is performed by one or more devices using a database of customer specific information (¶58-59).
Regarding claim 8, Mehring as modified teaches all of the limitations of claim 6, wherein
The determining of the further action is performed by one or more devices using a database of goods-specific information regarding compliance with said standard (¶58-59).
Claims 9-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Sainfort (US20160086255).
Regarding claim 9, Mehring teaches one or more devices for managing delivery of one or more orders of goods to one or more customers using a plurality of controlled containers, the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The one or more devices running one or more programs for
Receiving measured temperature data for respective temperatures of the plurality of containers (¶57-58);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, taking remedial action (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Mehring does not teach that the remedial action is based on a profile of each of the one or more customers whose orders were subject to the noncompliance so that a given noncompliance results in different remedial actions for different customers.
However, it is known within the art to provide profiles for customers so that customers can customize their shopping experiences (Figure 2, customers can set red alerts and black list items which, if selected, notify the customers that they’ve selected such items, i.e. provide a remedial action based on customer profiles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such customer profiles in Mehring in order to provide a more customized experience for the customer.
Regarding claim 10, Mehring as modified teaches all of the limitations of claim 9, wherein
The remedial action comprises sending a communication to one or more of the customers whose orders were subject to the noncompliance (¶55).
Regarding claim 11, Mehring as modified teaches all of the limitations of claim 10, wherein
The communication requests an instruction on a disposition of the goods subject to the noncompliance (¶61).
Regarding claim 12, Mehring as modified teaches all of the limitations of claim 9, wherein the program is further configured to
Determine the remedial action based on a nature of the noncompliance (¶61) and the profile of each of the one or more of the customers whose orders were subject to the noncompliance (Figure 2 of Sainfort).
Regarding claim 13, Mehring as modified teaches all of the limitations of claim 9, wherein
The determining of the remedial action is performed by the one or more devices using a database of customer specific information (¶58-59).
Regarding claim 14, Mehring as modified teaches all of the limitations of claim 9, wherein
The determining of the remedial action is performed by one or more devices using a database of goods-specific information regarding compliance with said standard (¶58-59).
Regarding claim 16, Mehring as modified teaches all of the limitations of claim 9, wherein
The one or more devices comprises one or more servers (Figure 1).
Regarding claim 17, Mehring as modified teaches all of the limitations of claim 9, wherein
The one or more devices comprises a combination of one or more servers and one or more portable electronic devices (Figure 1).
Regarding claim 18, Mehring teaches for delivering one or more orders of goods to one or more customers using a plurality  environmentally controlled containers, the containers comprising:
A compartment (¶38); and
An environmental control unit (¶37) including
A temperature sensor (¶58);
A radio (¶58); and
A controller coupled to the temperature sensor and radio (¶58),
The method comprising:
Loading the plurality of containers with goods (¶58);
After the loading, transporting the plurality of containers to one or more destinations (¶57-58);
Unloading the plurality of containers at the one or more destinations (¶57-58, it is a food delivery service);
During the transporting, monitoring, via the associated temperature sensor, respective temperatures of the plurality of containers (¶57-58);
Determining noncompliance of the measured temperature with at least one standard (¶40, ¶43, ¶54); and
Responsive to the noncompliance, aborting delivery of one or more goods subject to the noncompliance (¶55).
Mehring does not disclose wherein the container is a cooler with the environmental control unit.
However, Nuckols discloses wherein the container is a cooler with an environmental control unit which performs thermoelectric cooling (¶26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize thermoelectric cooling for the cooling in Mehring, thereby rendering the container a cooler per se, in order to achieve economical temperature control (¶29 of Nuckols).
Mehring does not teach that the remedial action is based on a profile of each of the one or more customers whose orders were subject to the noncompliance so that a given noncompliance results in different remedial actions for different customers.
However, it is known within the art to provide profiles for customers so that customers can customize their shopping experiences (Figure 2, customers can set red alerts and black list items which, if selected, notify the customers that they’ve selected such items, i.e. provide a remedial action based on customer profiles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such customer profiles in Mehring in order to provide a more customized experience for the customer.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Schlaak (US7983923), further in view of Harris (US4280330).
Regarding claims 2, Mehring as modified teaches all of the limitations of claims 1, but does not teach the battery or controller coupling of claims 2.
However, Harris discloses that it is known to power a thermoelectric cooler via battery and to coupled the device to the thermostatic control circuit (Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a battery in Mehring as modified to power the thermoelectric device in order to ensure temperature control during transportation and it would have been further obvious to one of ordinary skill in the art at the time of filing to couple the device to the control system in order to realize the temperature control already outlined in Mehring.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Sainfort (US20160086255), further in view of Daino (US20140283008A1).
Regarding claim 15, Mehring as modified teaches all of the limitations of claim 9, wherein
the remedial action comprises automatically aborting delivery of the goods subject to the noncompliance (¶55).
Mehring as modified does not teach wherein the delivery of a replacement is automatically set up.
However, Daino discloses that when a concern exists for a food product, automatic replacement with a substitute may be generated as a corrective action (¶136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to automatically set up a replacement delivery in Mehring in order to correct the failure which occurred with regard to the previous item.
Regarding claim 19, Mehring as modified teaches all of the limitations of claim 18.
Mehring as modified does not teach wherein the delivery of a replacement is automatically set up for the aborted item.
However, Daino discloses that when a concern exists for a food product, automatic replacement with a substitute may be generated as a corrective action (¶136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to automatically set up a replacement delivery in Mehring in order to correct the failure which occurred with regard to the previous item.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehring (US20160292634) in view of Nuckols (US20170007058), further in view of Sainfort (US20160086255), further in view of Harris (US4280330).
Regarding claims 20, Mehring as modified teaches all of the limitations of claims 18, but does not teach the battery or controller coupling of claims 20.
However, Harris discloses that it is known to power a thermoelectric cooler via battery and to coupled the device to the thermostatic control circuit (Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a battery in Mehring as modified to power the thermoelectric device in order to ensure temperature control during transportation and it would have been further obvious to one of ordinary skill in the art at the time of filing to couple the device to the control system in order to realize the temperature control already outlined in Mehring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/Primary Examiner, Art Unit 3763